Allowable Subject Matter
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 and similar Claims 8 and 15
The closest prior art of record is Pre-grant Pub. No.: US 2020/0296523 A1, hereinafter “Von Brasch” and Pre-grant Pub. No.: US 2014/0309549 A1, hereinafter “Selig ‘549”, and Pre-Grant Pub. No.: US 2004/0049125 A1, hereinafter “Nakamura,” and United States Patent No.: 9,980,076 B1, hereinafter “Pratt,” and United States Patent No.: 8,964,998 B1, hereinafter “McClain.”
Von Brasch discloses:
a display; 
a microphone; 
a processor; 
and a memory having computer-executable instructions stored thereon that, when executed by the processor, cause the processor to perform operations comprising
receiving a request to upload the hearing profile of the user,
uploading the hearing profile of the user to a seat assignment system associated with a
venue,
receiving, from the seat assignment system, a customized seating chart comprising a
visual representation of at least a portion of seating in the venue determined based, at least in part, upon the hearing profile of the user and sound feedback associated with at least the portion of seating in the venue provided by users while listening to audio output at the venue, 
presenting, on the display, a graphical user interface that shows the customized seating
chart,
selecting, from the customized seating chart, a seat for the user from at least the portion of the seating in the venue,
capturing, by the microphone, audio output at the seat selected for the user, 
Selig ‘549 describes a method of testing hearing that can be implemented by a mobile computing device. Selig ‘549 further describes that the device can incorporate a user interface through which the user can input responses to signals and review and hearing profile. Nakamura describes a mobile terminal that executes an audiometry program that can instruct a user to continue to press a key as long as a test sound can be heard. Pratt describes an audio adjustment and profile system that can use profile information associated with a listener to customize a listening experience based on the preference information in the profile information. McClain describes a system that allows for a microphone’s sensitivity to be altered (e.g., gain of microphone increased) based on whether the microphone is shielded from ambient noise sounds or exposed directly to it or based on characteristics of the microphone.
As per Claim 1, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest a device comprising a microphone that captures, by the microphone, audio output at the seat selected for the user and determines sound feedback associated with the audio output captured by the microphone, wherein the sound feedback associated with the audio output captured by the microphone is representative of sound characteristics of the audio output and takes into account at least one of a characteristic of the microphone or a location of the microphone in association with the user.  In particular, the combination of elements/limitations in the claim, including the particular configuration of the elements/limitation with respect to each other.
*****
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R FREDEKING whose telephone number is (571) 272-0730. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.F./Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628